Citation Nr: 9911383	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-39 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a spinal 
disability.  

2.  Entitlement to service connection for a cardiovascular 
disorder, including hypertension.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to 
April 1958 and March 1960 to March 1964.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO).  

In September 1998, the veteran's request for waiver of 
indebtedness of $672.00 was approved.  Accordingly, this 
issue is not before the VA at this time.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
spinal disability is not meritorious on its own or capable of 
substantiation.

2.  The claim of entitlement to service connection for a 
cardiovascular disorder, including hypertension, is not 
meritorious on its own or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
spinal disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
cardiovascular disorder, including hypertension, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records reveal treatment for a backache in 
the early 1960's.  Intermittent pain in the thoracic spine 
was noted in a July 1962 outpatient treatment record.  At 
this time, it was reported that the veteran had five previous 
evaluations for this problem.  However, no objective evidence 
of a back disability was found.  The veteran was diagnosed 
with a backache and treated on an outpatient basis.  In a 
series of service medical evaluations, no reference is made 
to a back disability, including the veteran's discharge 
evaluation in March 1964.  In March 1964, the veteran made no 
reference to a back disorder.  Evaluation of the veteran's 
spine at that time was normal.  The service medical records, 
including all service evaluations and outpatient treatment 
reports, make no reference to a heart disorder or 
hypertension.  The veteran was discharged from active service 
that month.  

The veteran filed a claim for VA compensation in March 1969.  
He made no reference to the disabilities at issue.  The 
veteran filed an additional claim for VA compensation in 
September 1970.  At that time, the veteran claimed 
entitlement to service connection for skin cancer and a 
dental injury.  Once again, no reference is made to the 
disabilities at issue.  In January 1985, the veteran filed a 
claim for VA pension, claiming disability due to arthritis in 
the back and elbows. 

In an April 1985 VA evaluation, no reference to a 
cardiovascular disorder or hypertension is found.  X-ray 
studies of the veteran's thoracic spine revealed moderate 
kyphoscoliosis with convexity to the right.  Degenerative 
changes were also indicated.  X-ray studies of the low back 
revealed an extensive laminectomy in the lumbosacral area.  
During this evaluation, the veteran noted that a laminectomy 
had been performed in 1978.  He indicated back pain since his 
late thirties or early forties.  He also noted "no direct 
history of injury."  The veteran associated his right elbow 
disability to a stab wound in 1960.  

In his January 1985 claim for VA compensation, the veteran 
noted a pending claim with the Social Security Administration 
(SSA).  In January 1985, the RO requested the veteran provide 
copies of the original and any later SSA award or 
disallowance letters.  In June 1986, the SSA reported that 
the veteran was not entitled to any social security or 
supplemental security benefits.  

In a November 1985 statement, Rui A. Da Silva, M.D., 
indicated that he was treating the veteran for neck and back 
pain.  The physician did not associate these disabilities to 
the veteran's active service.  Additional treatment records 
were obtained by the RO.  In an October 1987 VA 
hospitalization for chronic low back and neck pain, no 
reference is made to an injury during the veteran's active 
service.  The veteran did report low back pain for the past 
30 years.  However, no health care provider associated the 
veteran's current back disability to his active service.  

In February 1995, the RO contacted health care providers 
identified by the veteran.  In a February 1995 response, Ram 
S. Ratan, M.D., stated that he had no medical records for the 
veteran.  A similar response was received by the Eisenhower 
Medical Center in Rancho Mirage, California.  Efforts to 
contact Dr. Da Silva at this time were also unsuccessful.  

Additional outpatient treatment records and hospitalization 
reports were obtained by the RO.  Medical records from a VA 
Medical Center (VAMC) indicate recent treatment of the 
veteran's back disability.  In August 1992, the veteran noted 
a long history of chronic low back pain which began during 
his tour with the United States Marine Corps during his 
active service.  The veteran noted that this condition was 
exacerbated approximately one month ago, when he fell from a 
ladder and struck the right side of a table.  Outpatient 
treatment and VA hospitalization records also indicate 
treatment for a cardiovascular disorder and hypertension.  
However, no health care provider associated any of the 
conditions at issue, including the veteran's back disability, 
with his active service.  

At a hearing held before a hearing officer at the RO in 
September 1996, when asked when he was first diagnosed for a 
back condition, the veteran indicated that he was "not 
certain."  The veteran contended that he injured his back 
when he fell out of a truck in 1955.  He noted treatment for 
this condition during his active service.  At this time, the 
correct address for Dr. Da Silva was provided.  It was 
recommended that another attempt be made to obtain medical 
records from this physician.  The veteran noted treatment for 
his heart condition and hypertension in 1965 or 1966.  He 
also noted back surgery in 1975.  At this time, the veteran's 
representative indicated it may be a "good idea to request 
records from the California State Disability Insurance 
Program."  The veteran noted that he was on State disability 
right after his surgery in 1975, for approximately one year.  
When specifically asked whether he was receiving benefits 
from SSA, the veteran provided a response which was not 
audible.  Efforts by the veteran to obtain medical records 
from a Dr. O'Connor have been unsuccessful due to 
Dr. O'Connor's death.  The veteran noted treatment by 
Dr. O'Connor from 1964 to 1970.  The veteran also noted 
treatment in "Yucca Valley" in the 1960's.  A more specific 
health care provider was not indicated.  The hearing officer 
noted that the RO would make an attempt to obtain the records 
from Dr. Da Silva and that the veteran should attempt to 
obtain records from Dr. O'Connor.  The veteran responded that 
he would do so.  The veteran's representative specifically 
indicated that if allowed 60 days he would attempt to locate 
these records.  

In September 1996, the RO made a second attempt to obtain 
records from Dr. Da Silva.  Additional medical records were 
obtained from Dr. Da Silva's office in October 1996.  A 
review of these medical records fails to indicate an 
association between the disabilities at issue and the 
veteran's active service.  No additional medical records were 
obtained by either the veteran or his representative.  
Accordingly, in October 1998, the veteran's case was 
transferred to the Board for final adjudication.  The 
veteran's representative prepared written argument in 
May 1998 and December 1998.  In December 1998, the veteran's 
representative contended that no further action was 
contemplated at this time.  

Analysis

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates the veteran has been 
diagnosed with a spinal disability and hypertension.  With 
regard to the second prong of the Caluza analysis, service 
medical records and immediate post service medical records 
are silent concerning any cardiovascular disorder, including 
hypertension.  While service medical records reveal treatment 
for a backache in the early 1960's, no back disability was 
noted during the veteran's discharge from active service in 
March 1964.  At that time, the veteran made no reference to a 
backache or back injury.

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
the veteran's spinal disability or cardiovascular disorder, 
including hypertension, with his active service.   The 
veteran's failure to provide any nexus evidence mandates the 
conclusion that the claims are not well grounded.

With respect to the application of 38 C.F.R. § 3.303(b), the 
Board does not find that the veteran is competent to link any 
manifestation observable to a lay party to an underlying 
disability for which service connection is at issue.  Neither 
hypertension nor a current back disability related to a 
backache that occurred over 30 years ago would be perceivable 
to lay observations.  While he is competent to describe 
events or symptomatic manifestations of a disorder that are 
perceptible to a lay party, the Court has made clear that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skills, expertise, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  
Accordingly, he is not competent to associate a backache in 
service with his current spinal disorder.  Thus, he cannot 
well ground his claims on the basis of continuity of 
symptomatology or chronicity.  Savage supra.

In light of the veteran's failure to provide any competent 
medical evidence associating the current disabilities with 
his active service, the Board must find that these claims are 
not well grounded as a matter of law.  Recent Court 
determinations would support this conclusion.  In Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997) the Court found that in 
the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate these disabilities with the veteran's active 
service.  Accordingly, the Board must find that the claims 
are not well grounded as a matter of law.  

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete his 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known existing evidence.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).

In this case, the undersigned must note the RO's repeated 
efforts to obtain pertinent medical records which would 
support the veteran's claims.  The RO has repeatedly 
requested the veteran provide additional information which 
would allow the RO to obtain this medical information.  
Further, the RO has made numerous unsuccessful attempts to 
obtain medical information in support of the veteran's claims 
from numerous health care providers, without success.  While 
the veteran's representative has indicated it may be a "good 
idea" to request records from the California State 
Disability Insurance Program, neither the veteran nor his 
representative have contended that these records, if they 
exist, would associate the disabilities at issue with the 
veteran's active service.  As a result, neither the Board nor 
the RO is on notice of the existence of any evidence which 
exists that, if true, would make the veteran's claims for 
service connection plausible.  Accordingly, the claims are 
denied.





ORDER

Entitlement to service connection for a spinal disability is 
denied.

Entitlement to service connection for a cardiovascular 
disorder, including hypertension is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals
 


